Exhibit 10.2

EXECUTION COPY

LAIRD M. BOULDEN

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 26th day of
October 2011 (the “Effective Date”), by and among CapitalSource Inc.,
(“CapitalSource” or “Parent”) CapitalSource Bank, a California industrial bank,
(the “Company” or “Bank” and, along with CapitalSource, the “Employer”, as
applicable), and Laird M. Boulden, an individual (the “Executive”).

WHEREAS, the Executive is currently employed as President of CapitalSource’s
Corporate Finance Group; and

WHEREAS, CapitalSource, the Company and the Executive desire to set out the
terms and conditions for an employment relationship of the Executive with the
Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, CapitalSource and the Company agree to employ the Executive and the
Executive agrees to be employed by CapitalSource and the Company for the
Employment Period set forth in Section 2 and in the positions and with the
duties set forth in Section 3. The Executive shall continue as an employee of
CapitalSource until January 1, 2012 on which date he will become an employee of
the Company. Terms used herein with initial capitalization not otherwise defined
are defined in Section 25.

2. Term. The term of employment under this Agreement shall be for a period
ending on October 31, 2014 (the “Term” or the “Employment Period”). In each
case, the term of the Executive’s employment shall end as of the end of such
Term unless sooner terminated as hereinafter set forth. Anything herein to the
contrary notwithstanding, if on the date of a Change in Control, the remaining
term of the Employment Period is less than 24 months, the Employment Period
shall be automatically extended to the end of the 24 month period following such
Change in Control.

3. Position and Duties. During the Employment Period, the Executive shall serve
as President of CapitalSource (provided that following the first year of the
Term, he shall serve subject to future reorganizations, restructurings or
changes in the Employer’s business model in connection with, relating to,
resulting from or due to the Employer’s application for a commercial bank
charter), and, effective January 1, 2012, Chief Lending Officer of the Company.
In such capacities, prior to any Change in Control, the Executive shall report
to the President of the Company and to the Chief Executive Officer of
CapitalSource, as determined by the Chief



--------------------------------------------------------------------------------

Executive Officer of CapitalSource or the President of the Company,
respectively. The Executive shall, at the Employer’s request, also serve in such
other officer position(s) of any of the Company’s or Parent’s subsidiaries or
affiliates, in each case without further compensation beyond that set forth in
this Agreement and as a member of such management, executive, credit, disclosure
and other committees as determined by the Parent Board, the Bank Board,
CapitalSource’s Chief Executive Officer or the Company’s Chief Executive Officer
or President from time to time. During the Employment Period, the Executive
shall have the duties, responsibilities, powers and authority not inconsistent
with those set forth in the Employer’s or CapitalSource’s bylaws, as amended
from time to time, as determined from time to time by the Parent Board, the Bank
Board, CapitalSource’s Chief Executive Officer or the Company’s Chief Executive
Officer or President for the position of President and Chief Lending Officer,
respectively. The Executive shall devote the Executive’s reasonable best efforts
and full business time to the performance of the Executive’s duties hereunder
and the advancement of the business and affairs of the Employer; provided that
the Executive shall be entitled to (i) serve as a member of the board of
directors of a reasonable number of other companies, (ii) to serve on civic,
charitable, educational, religious, public interest or public service boards,
and (iii) to manage the Executive’s personal and family investments, in each
case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder. The
Executive’s service as a member of the board of directors for a publicly traded
company shall be subject to the prior approval of the Parent Board and Bank
Board, which approvals shall not be unreasonably withheld.

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily at an office of the Employer designated by the Employer
(currently in Chicago, Illinois) except for reasonable travel on the Employer’s
business consistent with the Executive’s position.

5. Compensation and Benefits.

(a) Base Salary. Beginning on the Effective Date and for the remainder of the
Employment Period, the Employer shall pay to the Executive a base salary at the
rate of no less than $400,000 per calendar year (the “Base Salary”), less
applicable deductions, and prorated for any partial year. The Base Salary shall
be reviewed for increase by the Employer no less frequently than annually and
may be increased in the discretion of the Employer. Any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures. The Executive’s Base Salary may not
be decreased during the Employment Period.

(b) Annual Bonus. For each calendar year that ends during the Employment Period
and prior to a Change in Control, the Executive shall be eligible to receive an
annual target cash bonus equal to 100% of the Base Salary in effect at the end
of such calendar year, in each case as determined by the Bank Board and/or
Parent Board, as applicable, or the compensation

 

2



--------------------------------------------------------------------------------

committee(s) thereof (as applicable), subject to the Employer’s and/or one or
more Company Affiliates’ overall performance and business prospects, the
performance of the Executive and such other factors as determined by the Bank
Board and/or Parent Board, as applicable, or compensation committee(s) thereof
(as applicable). The bonus paid to the Executive may be greater or less than the
target cash bonus based upon whether the target performance factors have been
achieved or exceeded or other reasons or factors. For each calendar year that
ends during the Employment Period and after a Change in Control, the Executive
shall be paid in cash an annual bonus in an amount not less than the average of
the last two annual bonuses paid to the Executive. Any annual bonus payable to
the Executive hereunder shall be paid at the time bonuses are otherwise paid to
other executive officers of the Employer, but in any event, no later than
March 15 of the calendar year following the year with respect to which such
annual bonus is earned.

(c) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to four weeks of vacation annually. Unless required by applicable law,
the Executive shall not be entitled to any cash compensation for accrued and
unused vacation upon termination of employment. The Executive agrees that any
vacation taken during his employment shall be subject to and take into account
applicable banking laws and regulations, with no more than two (2) weeks
scheduled consecutively, and shall otherwise be subject to the Employer’s
policies governing vacation. In addition, the Employer shall provide to the
Executive all employee and executive benefit plans, practices, perquisites and
programs maintained by the Employer and made generally available to employees or
executives including, without limitation, the pension, retirement, profit
sharing, incentive compensation, savings, medical, hospitalization, disability,
dental, life or travel accident insurance, benefit plans, and sick leave on a
basis that (i) prior to a Change in Control is comparable in all material
respects to that provided to other similarly situated members of the Employer’s
or Parent’s Executive Committee (or successor committee performing substantially
similar functions), and (ii) following a Change in Control is at least as
favorable in all material respects to that provided to the other most senior
executives of the Employer or Parent. Subject to the terms of this Agreement,
all benefits are provided at the Employer’s and Company Affiliates’, as
applicable, sole discretion. Subject to the terms of this Agreement, the
Employer and Company Affiliates, as applicable, shall have the right to change
insurance carriers and to adopt, amend, terminate or modify employee benefit,
equity incentive, deferred compensation and other plans, practices, perquisites,
programs and arrangements at any time and without the consent of the Executive.

(e) Employer Compensation Plans. Except as otherwise provided here, all
compensation provided to the Executive pursuant to Section 5 shall be in
accordance with the Employer’s and Company Affiliates’ compensation plans and
policies.

(f) Clawback/Recoupment. Any compensation paid to the Executive shall be subject
to mandatory repayment by the Executive to the Employer or Parent, as
applicable, to the extent the Executive is, or in the future becomes, subject to
(i) any “clawback” or recoupment

 

3



--------------------------------------------------------------------------------

policy that is adopted to comply with any applicable law, rule or regulation, or
any other requirement, or (ii) any law, rule, requirement or regulation which
imposes mandatory recoupment, under circumstances set forth in such law, rule,
requirement or regulation.

6. Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Employer shall
reimburse the Executive for all such expenses reasonably and actually incurred
in accordance with policies which may be adopted from time to time by the
Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Employer
and the Executive acknowledge and agree that during the Executive’s employment
with the Employer, the Executive will have access to and may assist in
developing Company Confidential Information and will occupy a position of trust
and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:

(a) Non-Disclosure. During and after the Executive’s employment with the
Employer or Company Affiliates, the Executive will not knowingly, directly or
indirectly through an intermediary, use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Employer or
Company Affiliates, or otherwise, during such employment, is within the scope of
the Executive’s duties with the Employer or Company Affiliates as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer. In the event the Executive is required or compelled by legal process
to disclose any Company Confidential Information, he will immediately inform the
Employer so that the Employer may present and preserve any objections that it
may have to such disclosure and/or seek an appropriate protective order.

 

4



--------------------------------------------------------------------------------

(b) Materials. The Executive will not remove, directly or indirectly through an
intermediary, any Company Confidential Information or any other property of the
Employer or any Company Affiliate from the Employer’s or Company Affiliate’s
premises or make copies of such materials except for normal and customary use in
the Employer’s or Company Affiliate’s business as determined reasonably and in
good faith by the Executive. The Employer acknowledges that the Executive, in
the ordinary course of his duties, routinely uses and stores Company
Confidential Information at home and other locations. The Executive will return
to the Employer all Company Confidential Information and copies thereof and all
other property of the Employer or any Company Affiliate at any time upon the
request of the Employer and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Employer any copies of any Company Confidential
Information after the Executive ceases to be employed by the Employer. Anything
to the contrary notwithstanding, nothing in this Section 7(b) shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not, directly or indirectly through an intermediary, solicit,
entice, persuade or induce any individual who is employed by the Employer or any
Company Affiliate (or who was so employed within 180 days prior to the
Executive’s action) to terminate or refrain from continuing such employment or
to become employed by or enter into contractual relations with any other
individual or entity other than the Employer or Company Affiliates, and the
Executive shall not hire, directly or indirectly, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Employer agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Employer for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Employer from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c). Notwithstanding the foregoing, this Section 7(c) shall not
preclude the Executive from soliciting for employment or hiring any person who
has been discharged by the Employer or any Company Affiliate without cause.

In the event that any restrictive covenant contained in any Company or Company
Affiliate policy, program, agreement or other arrangement to which the Executive
is subject (including any such company policy, program, agreement or other
arrangement to which the Executive becomes subject after the date hereof) is
more restrictive than the provisions of this Section 7, the relevant provision
or provisions of this Section 7 shall supersede such more restrictive provision
or provisions unless the Company and the Executive expressly agree, in writing,
to have such more restrictive provision or provisions be controlling.

(d) Non-Competition.

 

5



--------------------------------------------------------------------------------

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly through an intermediary, (A) solicit or encourage any client or
customer of the Employer or any Company Affiliate, or any person or entity who
was a client or customer within 180 days prior to Executive’s action, to
terminate, reduce or alter in a manner adverse to the Employer or any Company
Affiliate any existing business arrangements with the Employer or any Company
Affiliate or to transfer existing business from the Employer or any Company
Affiliate to any other person or entity, or (B) provide services to any entity
if (i) during the 12 months preceding such action more than 10% of the revenues
of such entity and its affiliates is derived from any business from which the
Employer or any Company Affiliate derived more than 10% of its revenues during
such period (such percentage determined on a pro forma basis for any business
acquired during such 12 month period as if the acquisition had occurred at the
beginning of such 12 month period) (a “Material Business”) or (ii) the services
to be provided by the Executive are competitive with a Material Business and
substantially similar to those previously provided by the Executive to the
Employer or any Company Affiliate; provided, however, that following a Change in
Control, this Section 7(d)(i)(B) shall not apply to the Executive, or (C) own an
interest in any entity described in subsection (B)(i) immediately above;
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as his
direct holdings in any such entity shall not in the aggregate constitute more
than 5% of the voting power of such entity and does not otherwise violate any
Company or Company Affiliate policy applicable to Executive. For purposes of
this Section 7(d), a “client or customer” shall be limited to any actual
borrower, customer or client of the Employer or any Company Affiliate (as set
forth in the Employer’s CAM or substantially similar successor or other system)
and any other entity in the “term sheet issued,” “term sheet executed” or
“credit committee approved” categories listed in the Employer’s DealTracker or
substantially similar successor or other system. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he will provide a copy of this Agreement to such
entity, and such entity shall acknowledge to the Employer in writing that it has
read this Agreement. The Executive acknowledges that this covenant has a unique,
very substantial and immeasurable value to the Employer and Company Affiliates,
that the Executive has sufficient assets and skills to provide a livelihood for
the Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

 

6



--------------------------------------------------------------------------------

(e) Compliance with Employer’s Policies. The Executive agrees to observe and
comply with the policies and rules of the Employer and Company Affiliates unless
such compliance is inconsistent with the terms of this Agreement.

(f) Non-Disparagement. Neither the Employer nor the Executive shall initiate,
participate or engage in any communication whatsoever with any current or former
customer, supplier, vendor or competitor of the Employer or any Company
Affiliate or any of their respective shareholders, partners, members, directors,
managers, officers, employees or agents, or with any current or former
shareholder, director, manager, officer, employee or agent of the Employer or
any Company Affiliate, which communication could reasonably be interpreted as
derogatory or disparaging to the Executive or the Employer or any Company
Affiliate, as applicable, including but not limited to the business, practices,
policies, shareholders, partners, members, directors, managers, officers,
employees, agents, advisors and attorneys of the Employer or any Company
Affiliate. The Employer agrees to use its commercially reasonable best efforts
to cause its directors and executive officers not to engage in any public
statement or communication that could reasonably be interpreted as derogatory or
disparaging to the Executive. The foregoing shall not be violated by truthful
statements by either party in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

(g) Publicity. During the Employment Period, the Executive hereby grants to the
Employer the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Employer or any Company Affiliate, and any
documents or other matters to the extent legally required.

(h) Cooperation in Litigation. The Executive agrees to cooperate fully with the
Employer and Company Affiliates and its or their counsel in any litigation or
investigation that arises out of or is related in any way to Executive’s service
with the Employer and Company Affiliates. The cooperation includes making
Executive available for reasonable periods of time upon reasonable notice to the
Employer’s counsel in any such litigation or investigation and to provide
testimony before or during such litigation or investigation.

(i) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of

 

7



--------------------------------------------------------------------------------

the Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
as long as the Employer fully complies with Sections 9, 11, and 12. The Employer
further agrees that any breach during the Employment Period of this Agreement by
the Executive that does not result in the Executive being terminated for Cause
shall not release the Employer from compliance with its obligations under this
Agreement. Notwithstanding the foregoing two sentences, neither party shall be
precluded from pursuing judicial remedies as a result of any such breaches.

8. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(ii) By the Employer. The Employer may terminate the Executive’s employment for:

(A) Disability. If the Executive shall have been substantially unable to
perform, despite reasonable accommodation, the Executive’s material duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for 180 consecutive days or 270 days
in any 24-month period (a “Disability”) (provided, that until such termination,
the Executive shall continue to receive his compensation and benefits hereunder,
reduced by any benefits payable to him under any Employer-provided disability
insurance policy or plan applicable to him); or

(B) Cause. For Cause or without Cause. If the Employer terminates Executive’s
employment without Cause, then the Employer shall provide written notice to the
Executive at least ten (10) days prior to the Date of Termination.

(iii) By the Executive. The Executive may terminate his employment for any
reason (including Good Reason) or for no reason. If the Executive terminates his
employment without Good Reason, then he shall provide written notice to the
Employer at least ten (10) days prior to the Date of Termination.

(b) Termination. Any termination of the Executive’s employment by the Employer
or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Sections 8 and 13 hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall

 

8



--------------------------------------------------------------------------------

indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination. The Executive agrees, in the event of any
dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Employer, to submit to a physical examination by a licensed
physician selected by mutual consent of the Employer and the Executive, the cost
of such examination to be paid by the Employer. The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act (to the extent applicable) and any
applicable state or local laws.

9. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Employer or the Executive’s legal representatives. Upon the Executive’s death,
the Employer shall pay or provide the following:

(i) Base Salary. The Employer shall pay to the Executive’s legal representative
or estate, as applicable, an amount equal to one year’s Base Salary reduced by
amounts payable to the Executive’s legal representative, estate and
beneficiaries on account of any life insurance plan or policy provided by the
Employer or Company Affiliates for the benefit of the Executive, and such amount
shall be paid in a single lump sum within thirty days following the Executive’s
death. Notwithstanding the foregoing, the Employer shall pay to the Executive
any difference in the amounts ultimately paid in accordance with such plan or
policy and the amount treated as payable pursuant to this Section 9(a)(i) within
30 days of a final determination by the insurance company of the amount of
payment and subject to the provision of such documentation to the Employer.

(ii) Accrued Benefits. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, the Accrued Benefits and the rights of
the Executive’s legal representative or estate with respect to equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement (except as provided in the next paragraph); and

(iii) Equity Awards. Notwithstanding any provision of the related plan or award
agreements, all outstanding equity awards held by the Executive immediately
prior to his death shall immediately vest. All options shall remain exercisable
for the length of their remaining terms.

 

9



--------------------------------------------------------------------------------

The Employer shall pay to the Executive’s legal representatives or estate, or as
may be directed by the legal representatives of such estate, the Executive’s
Accrued Benefits due pursuant to Section 9(a)(ii), at the time such payments are
due. Except as set forth herein, the Employer and Company Affiliates shall have
no further obligation to the Executive or his legal representatives, estate or
heirs upon his death under this Agreement.

(b) Disability. If the Employer terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (A) the Employer shall pay to the Executive (i) the
Executive’s Base Salary due through the Date of Termination, and (ii) all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (B) all outstanding equity
awards held by the Executive immediately prior to his termination shall
immediately vest. All options shall remain exercisable for the length of their
remaining terms. Except as set forth herein, the Employer and Company Affiliates
shall have no further obligations to the Executive under this Agreement upon
Executive’s termination due to Disability pursuant to Section 8(a)(ii)(A).

(c) Termination by the Employer for Cause; by the Executive without Good Reason.
If, during the Employment Period, the Employer terminates the Executive’s
employment for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates
his employment without Good Reason, the Employer shall pay to the Executive the
Executive’s Base Salary due through the Date of Termination and all Accrued
Benefits, if any, to which the Executive is entitled as of the Date of
Termination, at the time such payments are due, and the Executive’s rights with
respect to then vested or exercisable equity or equity-related awards shall be
governed by the applicable terms of the related plan or award agreements except
that all of his then unvested or unexercisable equity or equity-related awards
shall be terminated. Except as set forth herein, the Employer shall have no
further obligations to the Executive under this Agreement upon such termination.

(d) Termination by the Employer without Cause or by the Executive with Good
Reason.

(i) If, other than as set forth in Section 9(d)(ii), the Employer terminates the
Executive’s employment during the Employment Period pursuant to
Section 8(a)(ii)(B) other than for Cause or the Executive terminates his
employment hereunder with Good Reason, the Employer shall pay the Executive all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination, in each case at the time such payments are due, and the Executive’s
Base Salary due through the Date of Termination. The Executive shall also be
entitled to the Severance Payments.

(ii) Notwithstanding Section 9(d)(i), if, within 24 months following
consummation of a Change in Control or at any time within the period commencing
three months prior to (i) the execution of a binding agreement for a
transaction, or (ii) the making of a tender or exchange offer, in either case
that, if consummated, would result in a Change in Control and ending on the date
of the Change in Control or, if earlier, the date that such transaction

 

10



--------------------------------------------------------------------------------

is completely abandoned by the parties thereto (regardless of whether a Change
in Control actually occurs), the Employer terminates the Executive’s employment
during the Employment Period pursuant to Section 8(a)(ii)(B) other than for
Cause or the Executive terminates his employment hereunder with Good Reason, the
Employer shall pay the Executive all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and the Executive’s Base Salary due through the Date of
Termination. The Executive shall also be entitled to the Severance Payments.

(iii) Notwithstanding any other provision of this Agreement, the Parent’s Third
Amended and Restated Equity Incentive Plan (the “Plan”) or any other agreement
between the Executive and Employer or any Company Affiliate, at any time before
a Change in Control, upon or after having notice having been provided by the
Executive of the occurrence or claimed occurrence of any Good Reason event or
breach pursuant to the definition of Good Reason in this Agreement, the
Executive may terminate employment during the cure period set forth in the
definition of Good Reason in this Agreement and, if the Executive does not
terminate employment during the cure period, the Employer may terminate
Executive’s employment. During the cure period, such termination of employment,
whether initiated by the Executive or the Employer, will not be considered to be
a termination of employment by the Executive with or without Good Reason or a
termination of employment by the Employer with or without Cause. The
determination of the category of such termination will be made by the end of the
cure period. The termination will not be treated as a Good Reason termination
unless it is determined by the Employer that Good Reason exists and the Employer
has failed to cure such event before the expiration of the cure period. If the
Executive’s employment has terminated by the Executive or the Employer, and
(i) no Good Reason event has occurred, the Executive will be deemed to have
terminated employment without Good Reason, or (ii) there is a Good Reason event,
the Employer cures it before the cure period expires, and the Executive fails to
immediately return to work, the Executive will be deemed to have terminated
employment without Good Reason.

(e) Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Employer of the Executive’s
employment without Cause under Section 8(a)(ii)(B) or by the Executive for Good
Reason shall be extremely difficult or impossible to establish or prove, and
agree that the Severance Payments shall constitute liquidated damages for any
such termination. The Executive agrees that, except for such other payments and
benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any other applicable benefit plan, such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment and that, as a condition to
receiving the Severance Payments, the Executive will execute a release of claims
substantially in the form of the release attached hereto as Exhibit A. Within
two business days of the Date of Termination, the Employer shall deliver to the
Executive the release for the Executive to execute. The Executive will forfeit
all rights to the Severance Payments unless the Executive executes and delivers
to the Company the release within 30 days of delivery of the release by the
Company to the Executive and such release has become irrevocable by virtue of
the expiration of the revocation period without the release having been revoked
(the first such date, the

 

11



--------------------------------------------------------------------------------

“Release Effective Date”). The Employer and Company Affiliates shall have no
obligation to provide the Severance Payments prior to the Release Effective
Date. Subject to Section 9(g) below, the Severance Payments shall be made within
three business days of the Release Effective Date. If the Executive fails to
comply with his obligations under Section 7, the Executive shall, to the extent
such amounts are paid, vested or distributed pursuant to Section 9 hereof,
(i) forfeit outstanding equity awards, (ii) transfer the shares underlying
equity awards that were accelerated pursuant to Section 9 and settled in shares
to Parent for no consideration and (iii) repay the after-tax amount of the
Severance Payments and any equity awards that were accelerated pursuant to
Section 9 and settled in cash or sold.

(f) No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain. The Employer’s and Company
Affiliates’ obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or its affiliates may have against
him for any reason.

(g) Section 409A. To the extent the Executive would be subject to the additional
20% tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)(“Section 409A”), as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and preserve to the maximum extent possible the original
intent and economic benefit to the Executive and the Employer, and the parties
shall promptly execute any amendment reasonably necessary to implement this
Section 9(g).

(i) For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.

(ii) The Executive will be deemed to have a Date of Termination for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Section 409A.

(iii) Notwithstanding any other provision of this Agreement to the contrary, if
at the time of the Executive’s separation from service, (i) the Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Employer from time to time), and
(ii) the Employer makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to

 

12



--------------------------------------------------------------------------------

avoid taxes or penalties under Section 409A (the “Delay Period”), then the
Employer will not pay such amount on the otherwise scheduled payment date but
will instead pay it in a lump sum on the first business day after such six-month
period (or upon the Executive’s death, if earlier), together with interest for
the period of delay, compounded annually, equal to the prime rate (as published
in the Wall Street Journal) in effect as of the dates the payments should
otherwise have been provided. To the extent that any benefits to be provided
during the Delay Period are considered deferred compensation under Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Section 409A, the Executive shall pay the cost of such
benefit during the Delay Period, and the Employer shall reimburse the Executive,
to the extent that such costs would otherwise have been paid by the Employer or
to the extent that such benefits would otherwise have been provided by the
Employer at no cost to the Executive, the Employer’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Employer in accordance with the procedures
specified herein.

(iv) (A) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

(v) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Employer.

(h) Cell phone/Email Address. If not precluded or limited by applicable law at
the time, the Employer shall use its commercially reasonable best efforts upon
termination of the Executive’s employment for any reason, to cause the
Executive’s cell phone number assigned to his Employer-provided cell phone to be
retained by the Executive if he so elects (and the Employer shall assist in
transferring such cell phone number to an account with the cell phone service
provider in the Executive’s name) and, the Employer shall forward to the
Executive, as soon as reasonably practicable, relevant e-mail sent to his
“capitalsourcebank” email account and received during the 60 days following such
termination.

(i) FDIC Regulation. Notwithstanding anything herein contained to the contrary,
any payments to the Executive by the Company, whether pursuant to this Agreement
or otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
§1828(k), and any regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

10. Parachute Limitations.

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Employer or Company Affiliates, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 10 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Employer or Company Affiliates for the direct or indirect compensation of
the Executive (including groups or classes of participants or beneficiaries of
which the Executive is a member), whether or not such compensation is deferred,
is in cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for Executive under the Agreement,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Executive under this Agreement to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Executive from the
Employer or Company Affiliate under this Agreement, all Other Agreements, and
all Benefit Arrangements would be less than the maximum after-tax amount that
could be received by Executive without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that in order to comply with
Section 409A, the reduction or elimination will be performed in the order in
which each dollar of value subject to a right, payment or benefit reduces the
Parachute Payment to the greatest extent.

11. Indemnification. During the Employment Period and thereafter, the Employer
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Employer, both prior to and
after the Effective Date, and promptly to

 

14



--------------------------------------------------------------------------------

advance to the Executive or the Executive’s heirs or representatives any and all
such expenses upon written request with appropriate documentation of such
expense and upon receipt of an undertaking by the Executive or on the
Executive’s behalf to repay such amount if it shall ultimately be determined
that the Executive is not entitled to be indemnified by the Employer. During the
Employment Period and thereafter covering the Employment Period, the Employer
also shall provide the Executive with coverage under its or a Company
Affiliate’s (at its election) then current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Employer prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification
unless the Employer or a Company Affiliate is materially prejudiced by such
failure. The Employer or a Company Affiliate shall be entitled to assume the
defense of any such proceeding and the Executive will use reasonable efforts to
cooperate with such defense. To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Employer or a Company Affiliate and the Executive in connection with the defense
of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of any counsel within five (5) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent consistent with the Executive’s separate defense and to the extent
possible and consistent with all applicable rules of legal ethics. This
Section 11 shall continue in effect after the termination of the Executive’s
employment or the termination of this Agreement.

12. Attorney’s Fees. If a Change in Control has not occurred, the Employer shall
reimburse the Executive (and his beneficiaries) within sixty (60) days of
submission of the request for reimbursement for any and all reasonable costs and
expenses (including without limitation attorneys’ fees and other charges of
counsel) incurred by the Executive (or any of his beneficiaries) in resolving
any controversy, dispute or claim arising out of or relating to this Agreement,
the Executive’s employment with the Employer, or the termination thereof;
provided that this is not a claim (a) brought by the Employer on account of the
Executive’s alleged breach of Section 7 of this Agreement, breach of the
Executive’s fiduciary duty of loyalty, or fraud or material misconduct, if the
Employer is the prevailing party, (b) brought pursuant to a claim of Good Reason
pursuant to Section 9(d)(iii) unless it is determined that Good Reason exists,
or (c) brought by the Executive unless the Executive prevails on at least one
material claim.

Following a Change in Control, the Employer shall advance the Executive (and his
beneficiaries) any and all reasonable costs and expenses (including without
limitation attorneys’ fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, the Executive’s employment
with the Employer, or the termination thereof; provided that the

 

15



--------------------------------------------------------------------------------

Executive shall reimburse the Employer any advances to cover expenses incurred
by the Executive for claims (a) brought by the Employer on account of the
Executive’s alleged breach of Section 7 of this Agreement, breach of the
Executive’s fiduciary duty of loyalty, or fraud or material misconduct, if the
Employer is the prevailing party, (b) brought pursuant to a claim of Good Reason
pursuant to Section 9(d)(iii) unless it is determined that Good Reason exists,
or (c) brought by the Executive unless the Executive prevails on at least one
material claim. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement.

This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.

13. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to CapitalSource Inc. or the Company to both:

CapitalSource Inc.

5404 Wisconsin Avenue, 2nd Floor

Chevy Chase, MD 20815

Attn: Chief Executive Officer and General Counsel

Facsimile Number: (301) 272-3423

and

CapitalSource Bank

633 West 5th Street

33rd Floor

Los Angeles, CA 90071

Attn: Chief Executive Officer and President and General Counsel

Fax: (301) 272-3423

 

  (ii) If to the Executive:

Laird M. Boulden

Address last shown on the Employer’s Records

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand,

 

16



--------------------------------------------------------------------------------

request, or communication that shall be given or made in the manner described
above shall be deemed sufficiently given or made for all purposes at such time
as it is delivered to the addressee (with the return receipt, the delivery
receipt, confirmation of facsimile transmission or the affidavit of messenger
being deemed conclusive but not exclusive evidence of such delivery) or at such
time as delivery is refused by the addressee upon presentation.

14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

15. Effect on Other Agreements. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive and supersedes
the terms of any plan, policy, agreement, award or other arrangement of the
Employer or Company Affiliates (whether entered into before or after the
Effective Date), by and among the parties, to the extent inconsistent with the
terms of this Agreement, including but not limited to the following (which the
parties agree are hereby terminated with no further force and effect):
(1) Restrictive Covenants Agreement with CapitalSource Finance LLC and its
affiliates dated August 12, 2011, (2) CapitalSource Offer Letter dated
December 29, 2009 and (3) CapitalSource Letter Agreement dated August 9, 2011.
Notwithstanding any provision in this Agreement, the Plan or any award agreement
to the contrary, outstanding equity awards held by the Executive shall not
become vested, by acceleration or otherwise, in connection with any termination
of employment or other event to the extent vesting, acceleration or delivery
would result in the Parent violating the five percent exception on fast vesting
of awards of restricted stock or restricted stock units pursuant to Section 11.2
of the Plan. To the extent that such vesting, acceleration or delivery is
prohibited pursuant to the foregoing, the Executive shall receive a cash payment
equivalent to the fair market value of the award on the date that such award
would otherwise have vested or been accelerated or such shares would otherwise
have been delivered, and such equity award shall be terminated and forfeited.
Notwithstanding any provision in this Agreement, the Plan or any award agreement
to the contrary, before a Change in Control, if the Executive takes actions in
material violation or breach of any non-competition agreement, any agreement
prohibiting solicitation of employees or clients of the Employer or Company
Affiliates or any confidentiality obligation with respect to the Employer or
Company Affiliates, then all of his outstanding equity award agreements will be
subject to the same forfeiture conditions that are in the Executive’s August 15,
2011 award agreement.

16. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21, 22 and
24 hereof and this Section 16 shall survive the termination of employment of the
Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.

17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal

 

17



--------------------------------------------------------------------------------

representative or legatees or distributees of the Executive’s estate, as the
case may be, shall have the right to receive any amount owing and unpaid to the
Executive hereunder, (ii) the rights and obligations of the Employer hereunder
shall be assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor entity, and (iii) the rights and obligations of the Employer hereunder
shall be assignable and delegable to Parent, Bank and/or CapitalSource Finance
LLC. The Employer shall require any successor to the Employer to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place.

18. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives and permitted successors and assigns.

19. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

20. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

21. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Illinois (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

23. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

24. Withholding. The Employer or Parent may withhold from any benefit payment or
any other payment or amount under this Agreement all federal, state, city or
other taxes as shall be required pursuant to any law or governmental regulation
or ruling provided that any withholding

 

18



--------------------------------------------------------------------------------

obligation arising in connection with the exercise of a stock option or the
transfer, vesting or conversion of stock, restricted stock units or other
property shall be satisfied through surrendering, forfeiture and withholding an
appropriate number of shares of stock, restricted stock units or appropriate
amount of such other property. The Executive hereby agrees that the tax
withholding obligations with respect to the foregoing shall be satisfied by such
surrender, forfeiture and withholding on the applicable dates and hereby
authorizes the Employer or Parent to use such portions to satisfy such
obligations.

25. Definitions.

“Accrued Benefits” means (i) any compensation deferred by the Executive prior to
the Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to the Executive
or to the Executive’s beneficiaries under the then applicable benefit plans of
the Employer; (iii) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6; and (iv) any other benefits
or amounts due and owing to the Executive under the terms of any plan, program
or arrangement of the Employer.

“Bank Board” means the CapitalSource Bank Board of Directors.

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s willful
and continued failure to substantially perform his essential job functions
hereunder after receipt of written notice from the Employer that specifically
identifies the manner in which the Executive has substantially failed to perform
his essential job functions and specifying the manner in which the Executive may
substantially perform his essential job functions in the future; (iii) a
material act of fraud or willful and material misconduct with respect, in each
case, to the Employer or Company Affiliates, by the Executive; (iv) Employer’s
termination of Executive’s employment arising out of or in connection with any
direct or indirect order, request, mandate or other instruction of the Federal
Deposit Insurance Corporation, the California Department of Financial
Institutions, or any other state or federal regulatory body with oversight or
authority over banking or the Employer or Company Affiliates (a “Regulator”); or
a finding by any such Regulator that Executive’s performance threatens the
safety or soundness of the Employer or any Company Affiliate; (v) the
Executive’s failure to furnish all information or take any other steps necessary
to enable Employer to maintain fidelity bond coverage (in an amount and with a
surety company selected by Employer in its sole discretion) of Executive during
the term of his employment; or (vi) a willful and material breach of
Section 7(c) or (d) of this Agreement. For purposes of this provision, no act or
failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Employer or Company Affiliate, as appropriate. Anything
herein to the contrary notwithstanding, the Executive shall not be terminated
for “Cause” hereunder unless (A)

 

19



--------------------------------------------------------------------------------

written notice stating the basis for the termination, including, without
limitation, whether such basis is an indirect order, request, mandate or other
instruction of any Regulator, is provided to the Executive and (B) as to clause
(ii) of this paragraph, he is given 30 days to cure the neglect or conduct that
is the basis of such claim (it being understood that any errors in expense
reimbursement may be cured by repayment).

“Change in Control” means the occurrence of one or more of the following events,
for either the Company or CapitalSource: (i) any “person” (as such term is used
in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended
(the “Act”)) or “group” (as such term is used in Section 13(d)(3) of the Act) is
or becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Act) of more than 30% of the Voting Stock of the Company or
CapitalSource; (ii) within any 24 month period the majority of the Bank Board or
Parent Board consists of individuals other than Incumbent Directors, which term
means the members of the Bank Board or Parent Board on the Effective Date;
provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors of the applicable company shall be
considered to be an Incumbent Director; (iii) the Company or CapitalSource
adopts any plan of liquidation providing for the distribution of all or
substantially all of its assets; (iv) the Company or CapitalSource transfers all
or substantially all of its assets or business (unless the shareholders of the
applicable company immediately prior to such transaction beneficially own,
directly or indirectly, in substantially the same proportion as they owned the
Voting Stock of the applicable company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of, as applicable, the Company or CapitalSource or the Company’s or
CapitalSource’s ultimate parent company if the Company or CapitalSource is a
subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Company or CapitalSource, as
applicable, immediately prior to the transaction hold, directly or indirectly,
more than 50% of the Voting Stock of, as applicable, the Company or
CapitalSource or the Company’s or CapitalSource’s ultimate parent company if the
Company or CapitalSource is a subsidiary of another corporation (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company). For purposes of this
Change in Control definition, the Company and CapitalSource shall include any
entity that succeeds to all or substantially all of the business of the Company
or CapitalSource and “Voting Stock” shall mean securities or ownership interests
of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer, including without limitation, CapitalSource
and its subsidiaries.

“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
Company

 

20



--------------------------------------------------------------------------------

Affiliates or other non-public information, confidential financial information,
operating budgets, strategic plans or research methods, personnel data, projects
or plans, or non-public information regarding the terms of any existing or
pending transaction between Employer or any Company Affiliate and an existing or
pending client or customer (as the phrase “client or customer” is defined in
Section 7(d)(i) hereof) or other person or entity, in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Company Confidential Information.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under Code
Section 409A, references to Executive’s termination of employment (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company.

“Extended Term” shall have the meaning set forth in Section 2.

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) a reduction in the Executive’s Base Salary (except, before a Change in
Control, any reduction required by any applicable law, rule or other regulatory
authority), or after a Change in Control, the annual bonus payable to the
Executive under Section 5(b); (ii) the requirement that the Executive report to
someone other than the Chief Executive Officer of CapitalSource or the Chief
Executive Officer or President of the Company (or any other equally or more
senior officer of the Company or Parent) or to the Parent Board or Bank Board;
(iii) a material diminution in the Executive’s title, authority,
responsibilities or duties (not including, by itself, removal of authority or
responsibility for any single aspect of his position and not including, prior to
a Change in Control (but after the first year of the Term), any change to, or
removal of, his title, authority, responsibilities or duties in connection with
his position as President of the Parent in connection with, relating to,
resulting from or due to the Employer’s application for a commercial bank
charter); (iv) the assignment of duties inconsistent with the Executive’s
position or status with the Employer as of the Effective Date (not including,
prior to a Change in Control (but after the first year of the Term), any changes
to his duties as President of the Parent in connection with, relating to,
resulting from or due to the

 

21



--------------------------------------------------------------------------------

Employer’s application for a commercial bank charter); (v) a relocation of the
Executive’s primary place of employment to a location more than 25 miles further
from the Executive’s primary residence than the current location of the
Employer’s offices (the Executive acknowledges that he will be required to
travel frequently in the performance of his obligations as President of the
Parent and Chief Lending Officer of the Company; provided, however, that the
amount of travel after a Change in Control cannot be more extensive than the
amount before a Change in Control); (vi) any other material breach of the terms
of this Agreement which is not cured within ten days after the Executive’s
delivery of a written notice of such breach to the Employer; (vii) any purported
termination of the Executive’s employment by the Employer that is not effected
in accordance with the applicable provisions of this Agreement; or (viii) the
failure of the Employer to obtain the assumption in writing of its obligations
under this Agreement by any successor to all or substantially all of the assets
of the Employer within 15 days after a merger, consolidation, sale or similar
transaction. In order to invoke a termination for Good Reason, the Executive
must deliver a written notice of such breach to the Employer within 60 days of
the occurrence of the breach and Employer shall have 30 days to cure the breach.
In order to terminate his employment, if at all, for Good Reason, Executive must
terminate employment within 30 days of the end of the cure period if the breach
has not been cured. Notwithstanding anything to the contrary herein, after a
Change in Control, Good Reason shall not, by itself, include the assignment to
the Executive of a different title that is, within the organization of the
successor entity, equivalent to the Executive’s title with the Employer
immediately prior to the Change in Control.

“Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.

“Parent Board” means the CapitalSource Inc. Board of Directors.

“Severance Payments” means (1) a lump sum cash payment equal to one and one-half
times the Executive’s Base Salary as of the Date of Termination (except for
purposes of Section 9(d)(ii), in lieu of the foregoing, the Executive shall
receive a lump sum cash payment equal to two times the Executive’s Base Salary
as of the Date of Termination plus two times the average bonuses earned for the
two years prior to the year in which the Date of Termination occurs), (2) a
pro-rata bonus for the year of termination payable when bonuses for such year
are normally paid, and, if based on objective performance or other criteria,
such bonus shall be based on actual achievement of such criteria for such year
of termination, (3) all of Executive’s unvested and unexercisable equity that
are outstanding as of the Date of Termination shall be vested in all
circumstances, and all options shall remain exercisable for two years following
the Date of Termination but in no event beyond the term of the options, or in a
termination subject to Section 9(d)(ii), five years following the Date of
Termination (or, in any case, if earlier, the original expiration date of the
award) and (4) the Executive and his covered dependents shall be entitled to
continued participation on the same terms and conditions as applicable
immediately prior to the Executive’s Date of Termination for 18 months in such
medical, dental, hospitalization and life insurance coverages in which the
Executive and his eligible dependents were participating

 

22



--------------------------------------------------------------------------------

immediately prior to the Date of Termination or such earlier time that Executive
becomes eligible for comparable benefits elsewhere.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

CAPITALSOURCE INC.

/s/ James J. Pieczynski

Name: James J. Pieczynski Title: Co-Chief Executive Officer Date: 10/26/2011
CAPITALSOURCE BANK

/s/ Tad Lowrey

Name: Tad Lowrey Title: Chief Executive Officer Date: 10/26/2011 EXECUTIVE

/s/ Laird M. Boulden

Laird M. Boulden

 

23



--------------------------------------------------------------------------------

EXHIBIT A

General Release of Claims

Consistent with Section 9 of the Employment Agreement dated October 26, 2011
among me, CapitalSource Inc. and CapitalSource Bank (the “Employment Agreement”)
and in consideration for and contingent upon my receipt of the Accrued Benefits
and the Severance Payments set forth in Section 9 of the Employment Agreement,
I, for myself, my attorneys, heirs, executors, administrators, successors, and
assigns, do hereby fully and forever release and discharge CapitalSource Bank
and CapitalSource Inc. (together, “CapitalSource”) and their past, current and
future affiliated entities, as well as their predecessors, successors, assigns,
and their past, current and former directors, officers, partners, agents,
employees, attorneys, and administrators from all suits, causes of action,
and/or claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which I have or may have against any of them arising out
of or in connection with my employment by CapitalSource, the Employment
Agreement, the termination of my employment with CapitalSource, or any event,
transaction, or matter occurring or existing on or before the date of my signing
of this General Release, except that I am not releasing any claims arising under
Sections 10, 11, or 12 of the Employment Agreement, any other right to
indemnification that I may otherwise have, or any claims arising after the date
of my signing this General Release. I agree not to file or otherwise institute
any claim, demand or lawsuit seeking damages or other relief and not to
otherwise assert any claims, demands or entitlements that are released herein. I
further hereby irrevocably and unconditionally waive any and all rights to
recover any relief or damages concerning the claims, demands or entitlements
that are released herein. I represent and warrant that I have not previously
filed or joined in any such claims, demands or entitlements against
CapitalSource or the other persons or entities released herein and that I will
indemnify and hold them harmless from all liabilities, claims, demands, costs,
expenses and/or attorney’s fees incurred as a result of any such claims, demands
or lawsuits.

This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and
Article 49B of the Maryland Code, all as amended, or any other applicable
federal, state, or local law), claims under the Employee Retirement Income
Security Act, as amended, claims under the Fair Labor Standards Act, as amended
(or any other applicable federal, state or local statute relating to payment of
wages), wage orders, claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons or entities
released herein.

 

24



--------------------------------------------------------------------------------

CapitalSource and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this General Release, and we agree that this General
Release shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.

Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation
laws. I understand that rights or claims under the Age Discrimination in
Employment Act that may arise after I execute this General Release are not
waived. Likewise, nothing in this General Release shall be construed to prohibit
me from filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local
agency. Notwithstanding the foregoing, I agree to waive my right to recover
individual relief in any charge, complaint, or lawsuit filed by me or anyone on
my behalf.

I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by CapitalSource
to discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release in whole or in part within this
seven-day period, I must inform CapitalSource by delivering a written notice of
revocation to CapitalSource’s General Counsel, 5404 Wisconsin Avenue, 2nd Floor,
Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the seventh calendar
day after I sign this General Release. I understand that, if I elect to exercise
this revocation right, this General Release shall be voided in its entirety at
the election of CapitalSource and CapitalSource shall be relieved of all
obligations to make the Severance Payments or other payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

 

AGREED:    

 

   

 

Laird M. Boulden     Date

 

25